Exhibit 10.1

ORCHARD SUPPLY HARDWARE STORES CORPORATION

RESTRICTED STOCK UNITS GRANT NOTICE

2011 EQUITY INCENTIVE PLAN

Orchard Supply Hardware Stores Corporation (the “Company”), pursuant to the
Orchard Supply Hardware Stores Corporation 2011 Equity Incentive Plan (the
“Plan”), hereby grants to the Participant identified below an award (the
“Award”) of that number of Restricted Stock Units (the “Units”). This Award is
subject to all of the terms and conditions set forth herein and in the
Restricted Stock Units Agreement attached hereto, and the Plan (collectively,
the “Award Documents”), all of which are attached hereto and incorporated herein
in their entirety. All capitalized terms not defined in this grant notice shall
have the meanings ascribed thereto in the Restricted Stock Units Agreement or
the Plan, as the case may be. In addition, this grant shall constitute a grant
of an equivalent number of Dividend Equivalents subject to the rules set forth
in the Restricted Stock Units Agreement and the Plan.

 

Participant:  

 

  Grant Date:  

 

  Number of Units:  

 

  Settlement Date:   For each Unit, the date on which such Unit becomes a Vested
Unit in accordance with the vesting schedule set forth below. Vesting Units:  
[insert vesting schedule] Consideration:   No payment is required for the Units,
although payment may be required for the amount of any withholding taxes due as
a result of the award of, vesting, or settlement of, the Units, as described in
the Restricted Stock Units Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of the Award Documents, and understands and agrees to the terms set
forth in the Award Documents. Participant further acknowledges that as of the
Grant Date, the Award Documents set forth the entire understanding between
Participant and the Company regarding the acquisition of shares of the Company’s
Common Stock pursuant to the settlement of the Units and supersedes all prior
oral and written agreements on that subject.

 

ORCHARD SUPPLY HARDWARE STORES CORPORATION     PARTICIPANT By:  

 

   

 

  Signature     Signature Title:  

 

      Name:  

 

    Name:  

 

ATTACHMENTS: I. Restricted Stock Units Agreement; II. 2011 Equity Incentive Plan



--------------------------------------------------------------------------------

Attachment I

Restricted Stock Units Agreement



--------------------------------------------------------------------------------

ORCHARD SUPPLY HARDWARE STORES CORPORATION

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNITS AGREEMENT

Pursuant to the provisions of the Orchard Supply Hardware Stores Corporation
2011 Equity Incentive Plan (“Plan”), the terms of the Grant Notice (“Grant
Notice”) to which this Restricted Stock Units Agreement (hereinafter “Restricted
Stock Units Agreement” or “Agreement”) is attached and this Restricted Stock
Units Agreement, Orchard Supply Hardware Stores Corporation (the “Company”)
grants you that number of Units indicated in the Grant Notice. Capitalized terms
not defined in this Agreement or Grant Notice but defined in the Plan shall have
the same definitions as in the Plan and the Grant Notice. This Agreement shall
automatically apply to any number of additional Grant Notices as may also be
subsequently entered into with respect to Units granted to you under the Plan
except as may be specifically set forth in such future Grant Notice.

The details of your Award are as follows:

1. THE AWARD. The Company hereby awards to you the aggregate number of Units
specified in your Grant Notice. The Units are awarded to you in consideration
for your service to the Company as an Eligible Person. Each Unit represents a
right to receive on a date determined in accordance with the Grant Notice and
this Agreement one (1) share of the Company’s Common Stock for each vested Unit
(as defined below).

2. DOCUMENTATION. As a condition to the award of the Units, you agree to execute
the Grant Notice and to deliver the same to the Company, along with such
additional documents as the Company may require.

3. CONSIDERATION FOR THE AWARD. No cash payment is required for the Units,
although you may be required to tender payment in cash or other acceptable form
of consideration for the amount of any withholding taxes due as a result of the
award of, vesting or settlement of the Units. In addition, if required by
applicable state corporate law, you shall furnish consideration in the form of
cash or past services rendered having a value not less than the par value of the
shares of the Company’s Common Stock issued upon settlement of the Units.

4. DIVIDEND EQUIVALENTS. This Agreement also constitutes the award of a Dividend
Equivalent. On the date that the Company pays a cash dividend to holders of its
Common Stock generally, you shall be credited with a number of additional whole
Dividend Equivalents determined by dividing (a) the product of (i) the dollar
amount of the cash dividend paid per share of the Company’s Common Stock on such
date and (ii) the sum of the Number of Units and the number of Dividend
Equivalents previously credited to you pursuant to the Award and which have not
been settled or forfeited as of such date, by (b) the Fair Market Value per
share of the Company’s Common Stock on such date. Any resulting fractional
Dividend Equivalents shall be rounded down to the nearest whole number. Such
additional Dividend Equivalents shall be subject to the same terms and
conditions and shall be settled or forfeited in the same manner and at the same
time as the Units originally subject to the Award with respect to which they
have been credited.

 

1



--------------------------------------------------------------------------------

5. VESTING. Subject to the limitations contained in this Agreement and the Plan,
the Units will vest as provided in the Grant Notice (once vested, such Units
shall be “Vested Units”). Vesting is contingent upon your continuous service
with the Company as an Eligible Person. If your continuous service with the
Company terminates prior to the vesting of all or any number of the Units for
any reason, then (a) you shall automatically forfeit any unvested Units as of
the date of termination without any further action by the Company, and (b) if
Dividend Equivalents have been credited with respect to any unvested Units and
such Units are forfeited, all Dividend Equivalents credited in connection with
such forfeited Units shall also be forfeited.

6. SETTLEMENT. Subject to the provisions of this Agreement, the Company shall
issue to you on the Settlement Date with respect to each Vested Unit to be
settled on such date one (1) share of the Company’s Common Stock. The Company
will issue the shares of Common Stock in settlement of the Award in uncertified
form, with such shares of Common Stock to be recorded in your name in the books
and records of the Company’s transfer agent. The grant of the Award and issuance
of shares of Common Stock upon settlement of the Award shall be subject to
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Common Stock may be issued
hereunder if the issuance of such shares of Common Stock would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the shares of Stock may then be listed. The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any shares of Common Stock subject to the Award shall relieve the Company of any
liability in respect of the failure to issue such shares of Common Stock as to
which such requisite authority shall not have been obtained. As a condition to
the settlement of the Award, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company. The Company shall not be
required to issue fractional shares of its Common Stock upon the settlement of
the Award. Any fractional share of Common Stock resulting from the settlement of
an Award shall be rounded down to the nearest whole number.

7. NUMBER OF UNITS. The number of Units subject to your Award may be adjusted
from time to time pursuant to the provisions of Section 12 of the Plan and the
addition of Dividend Equivalents pursuant to Section 4 of this Agreement. Any
and all new, substituted, or additional securities to which you may be entitled
under the terms of the Award shall likewise be subject to the terms of the Plan
and this Agreement.

8. TRANSFER RESTRICTIONS. No Unit may, at any time prior to becoming Vested
Units and settled for shares of Common Stock, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by you (including, without
limitation, by operation of law) and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

9. RIGHTS AS A STOCKHOLDER OR EMPLOYEE. You shall have no rights as a
stockholder with respect to any shares of Common Stock which may be issued in
settlement of this Award until the date of the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company. No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such certificate is issued, except as provided in
Section 4 and Section 7.

 

2



--------------------------------------------------------------------------------

10. SECURITIES LAWS. The issuance and delivery of shares of Common Stock shall
comply with all applicable requirements of law, including (without limitation)
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. If
the Company deems it necessary to ensure that the issuance of securities under
the Plan is not required to be registered under any applicable securities laws,
you shall deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company which satisfies such
requirements. The certificates representing the shares of Common Stock shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable, and the Company may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

11. LEGENDS ON CERTIFICATES. The certificates representing the shares of Common
Stock delivered to you or registered in your name, as the case may be, shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
shares of Common Stock are listed, and any applicable Federal or state laws, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

12. NO EMPLOYMENT OR SERVICE CONTRACTS. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue to serve as an employee,
director or consultant to the Company or any of its Affiliates. In addition,
nothing in your Award shall obligate the Company or any Affiliate, their
respective stockholders, boards of directors, officers or employees to continue
any relationship that you might have as an employee, director or consultant or
as any other type of service provider for the Company or any Affiliate. Neither
you nor any other person shall have any claim to be granted any additional
Awards and there is no obligation under the Plan for uniformity of treatment of
holders or beneficiaries of Awards. The terms and conditions of the Award
granted hereunder or any other Award granted under the Plan (or otherwise) and
the Committee’s determinations and interpretations with respect thereto and/or
with respect to you and any recipient of an Award under the Plan need not be the
same (whether or not you and any such other recipient are similarly situated).

13. WITHHOLDING OBLIGATIONS.

(a) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize the Company or its Affiliates to satisfy its
withholding obligations, if any, from payroll or any other amounts payable to
you, and you further agree to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate, if any, which arise in connection with your Award, the
vesting of Units or the issuance of shares of Common Stock in settlement
thereof. Unless otherwise specified by the Committee, you may also satisfy such
tax withholding obligations, in whole or in part, pursuant to such procedures as
the Company may specify from time to time by requesting that the Company
withhold otherwise deliverable shares of Common Stock having an aggregate Fair
Market Value equal to (but not exceeding) the

 

3



--------------------------------------------------------------------------------

minimum amount required to be withhold and/or by the sale of shares of Common
Stock to generate sufficient cash proceeds to satisfy any such tax withholding
obligation. In the event of such election, you hereby authorize the Company to
take any steps as may be necessary to effect any such sale and agree to pay any
costs associated therewith, including without limitation any applicable broker’s
fees.

(b) Unless the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to settle any Vested Units.

14. TAX CONSEQUENCES. You acknowledge that you have had the opportunity to
review with your own tax advisors the federal, state, local and/or foreign tax
consequences of the transactions contemplated by this Agreement. You further
acknowledge that you are relying solely on such advisors and not on any
statements of the Company, its Affiliates, or any of their agents. You
understand that you (and not the Company or its Affiliates) shall be responsible
for your personal tax liability that may arise as a result of the transactions
contemplated by this Agreement.

15. LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to confirm to such applicable exemptive rule.

16. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be delivered by hand or sent by Federal Express, certified
or registered mail, return receipt requested, postage prepaid, and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company.

17. COMPLIANCE WITH SECTION 409A. It is intended that any election, payment or
benefit which is made or provided pursuant to or in connection with this Award
that may result in the “deferral of compensation” (as defined in Section 409A of
the Code, the Regulations issued thereunder, or other administrative guidance
thereunder (“Section 409A”) shall comply in all respects with the applicable
requirements of Section 409A to avoid the unfavorable tax consequences provided
therein for non-compliance. In connection with effecting such compliance with
Section 409A, the following shall apply:

(a) Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of your termination of service which
constitutes a “deferral of compensation” within the meaning of Section 409A
shall be paid unless and until you have incurred a “separation from service”
within the meaning of Section 409A. Furthermore, to the extent that you are a
“specified employee” within the meaning of the Section 409A as of the date of
your separation from service, no amount that constitutes a deferral of
compensation which is payable on account of your separation from service shall
be paid to you before the date (the “Delayed Payment Date”) which is first day
of the seventh month after the date of your separation from service or, if
earlier, the date of your death following such separation from service. All such
amounts that would, but for this Section, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.

 

4



--------------------------------------------------------------------------------

(b) Neither you, nor the Company, shall take any action to accelerate or delay
the payment of any benefits which constitute a “deferral of compensation” within
the meaning of Section 409A in any manner which would not be in compliance with
Section 409A.

(c) Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Company is authorized to amend this Agreement, to void or amend
any election made by you under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
Section 409A without prior notice or your consent. You hereby release and hold
harmless the Company, its directors, officers and stockholders from any and all
claims that may arise from or relate to any tax liability, penalties, interest,
costs, fees or other liability incurred by you in connection with the Award,
including as a result of the application of Section 409A.

(d) The Company has not obtained a tax ruling or other confirmation from the
Internal Revenue Service with regard to the application of Section 409A to the
Award, and the Company does not represent or warrant that this Agreement will
avoid adverse tax consequences to you, including as a result of the application
of Section 409A. You hereby acknowledge that you have been advised to seek the
advice of your own independent tax advisor prior to entering into this Agreement
and is not relying upon any representations of the Company or any of its agents
as to the effect of or the advisability of entering into this Agreement.

18. MISCELLANEOUS.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

(b) You may file with the Committee a written designation of a beneficiary on
such form as may be prescribed by the Committee and may, from time-to-time,
amend or revoke such designation. If no designated beneficiary survives you,
your estate shall be deemed to be your beneficiary.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) The waiver by either party of compliance with any provision of the Award by
the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.

(e) The terms of this Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns, and shall be binding on you and
your beneficiaries, executors, administrators, heirs and successors.

 

5



--------------------------------------------------------------------------------

(f) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

(g) This Agreement shall be governed in all respects by the laws of the State of
Delaware, without regard to conflicts of laws principles thereof.

(h) This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

19. GOVERNING PLAN DOCUMENT AND ENTIRE AGREEMENT. Your Award is subject to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Plan and any other document, the provisions of the
Plan shall control. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

 

6



--------------------------------------------------------------------------------

Attachment II

Orchard Supply Hardware Stores Corporation

2011 Equity Incentive Plan